DETAILED ACTION
This office action is a response to a communication made on 01/12/2022.
Claims 1-8 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior application no 13/551984, 14/480673, 15/131627, 15/467,349, and 16/131530, filed 07/18/2012, 09/09/2014/, 04/18/2016, 03/23/2017, 09/14/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application is constituted a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Response to Arguments
Applicant: Applicant’s arguments, see remark on page 4-6, filed 01/12/2022, applicant argues that, “in Welin, the OAM messages are not generally related to performance testing but are instead directed specifically to end-to-end link connectivity only…applicant respectfully submits that nowhere is it mentioned in Welin that the node “performs” the OAM functions between receiving the OAM message from the end point and sending back a response” recited in claims 1 and 5.
Examiner: Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. Examiner respectfully disagree. Welin teaches the OAM messages are not generally related to performance testing because, ¶0048, teaches an OAM function is arranged to transmit a test message (i.e. performance testing), or an intermediate OAM message, comparable to a conventional OAM message, over an outgoing transport link Generation and distribution of such intermediate OAM messages is typically repeated at a pre-defined time interval, ff this time interval corresponds to the time interval used by an end node. 
Welin also teaches performs the OAM functions between receiving the OAM message from the end point and sending back a response because ¶0018, teaches OAM messages received from at least one first end node of a communication network, ¶0019, teaches  a link state indicator is updatable by the OAM function unit on the basis of a response to an intermediate OAM message, ¶0040, teaches a response 201 to such a received OAM message 200 can therefore be provided to the originating end point, ¶0021, teaches the OAM function unit may be configured to perform the updating by generating an intermediate OAM message and transmitting the generated intermediate OAM message to the intermediate node ¶0051-¶0052, teaches receiving OAM messages from one or more end- points, and transmit the response message to the originating end points. 
Applicant: Applicant’s arguments, see remark on page 6, filed 01/12/2022, applicant argues that, “Claims 3-4 and 7-8 depend on Claims 1 and 5, respectively, under 103 and thus include each and every feature of those claims. As mentioned above, Applicant respectfully submit that neither Welin nor Mohan teach or suggest “performing” OAM functions as described in the instant application. Welin is only directed to checking end-to-end link connectivity and the teachings of Mohan does not correct this deficiency.”
Examiner: Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. Examiner respectfully disagree because of the same reason clarified above in claims 1 and 5. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2 and 5-6 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Welin (WO 2011/123003), hereinafter “Welin”.

With respect to claim 1, Welin discloses a method of performing Service Operations Administration and Maintenance (SOAM) functions by a SOAM capable device on behalf of an upstream device coupled by a network (see ¶0021), the method comprising: 
discovering, by a processor on said SOAM capable device (¶0037, OAM proxy as SOAM capable device), addressing information related to said upstream device (¶0036, i.e. the OAM messages mentioned in this document are to be referred to as messages having the purpose of checking end-to-end (i.e. upstream device) link connectivity (i.e. addressing information), ¶0040, i.e. OAM messages addressing connectivity checks of the same link superfluous);	
inspecting, by said processor on said SOAM capable device (¶0037, OAM proxy as SOAM capable device), packets sent from a third device to said upstream device via said network (¶0007, i.e. OAM measurement packets, are sent between network nodes, ¶0035, i.e. OAM related traffic which is sent between network nodes of a communication network for the purpose of checking the connectivity between the network nodes);
performing, by said processor on said SOAM capable device on behalf of said upstream device, to Operations, Administration, Management (OAM) functions (¶0018, teaches OAM messages received from at least one first end node of a communication network, ¶0019, teaches  a link state indicator is updatable by the OAM function unit on the basis of a response to an intermediate OAM message, ¶0040, teaches a response 201 to such a received OAM message 200 can therefore be provided to the originating end point, ¶0021, teaches the OAM function unit may be configured to perform the updating by generating an intermediate OAM message and transmitting the generated intermediate OAM message to the intermediate node ¶0051-¶0052, teaches receiving OAM messages from one or more end- points, and transmit the response message to the originating end points, ¶0037, i.e. the suggested network node may be referred to as a proxy, or an OAM proxy (i.e. SOAM capable device), which provides for an alternative to forwarding all OAM messages received by the proxy. Such a proxy may be particularly efficient when it is adapted to receive OAM traffic from a plurality of different VIANs or other logical interfaces, which may give rise to a large amount of corresponding OAM messages, typically originating from different sources or end network nodes, ¶0041, i.e. the OAM function unit 504, updates the link state indicator 503 according to a response message 204 received by OAM function unit 504 in response to the OAM message 203. In such a scenario, an OAM message 200 received by the network node 110 is identified a s an OAM message for which the link state is already known from the link state indicator 503, and a response 201 to such a received OAM message 200 can therefore be provided to the originating end point).


For claim 5, it is a system claim corresponding to the method of claim 1. Therefore claim 5 is rejected under the same ground as claim 1. 

With respect to claims 2 and 6, Welin discloses the method of claim 1 wherein said SOAM functions is selected from the group consisting of monitoring traffic, diagnosing issues, remote loopback and performance testing (Welin, ¶0005, i.e. performing continuity checks, loopbacks (i.e. remote loopback), and link trace for fault management capabilities in enterprise and carrier network, ¶0048, i.e. a fault detection (i.e. diagnose issue) mechanism may initiate the generation and transmission of a fault detection message.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 7-8 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welin in view of Mohan et al. (US  2005/0099954), hereinafter “Mohan”.

With respect to claims 3 and 7, Welin discloses the method of claim 1, Welin teaches OAM proxy as SOAM capable device, see ¶0037. However, Welin remain silent on a field programmable gate array (FPGA).
Mohan teaches wherein said SOAM capable device is a field programmable gate array (FPGA) (¶0248, i.e. the OAM functions may be performed by OAM module 46 implemented as software and executed on a processor associated with the interface manager… programmable logic used in conjunction with a programmable logic device such as a Field Programmable Gate Array (FPGA)). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify Welin’s system with a field programmable gate array (FPGA) of Mohan, in order to easily change its functionality after a product has been designed and implemented faster and parallel processing of signals (Mohan).

With respect to claims 4 and 8, Welin discloses the method of claim 1, Welin teaches OAM proxy as SOAM capable device, see ¶0037. However, Welin remain silent on wherein said SOAM capable device is an application specific integrated circuit (ASIC).
Mohan teaches wherein said SOAM capable device is an application specific integrated circuit (ASIC) (¶0248, i.e. the OAM functions may be performed by OAM module 46 implemented as software and executed on a processor associated with the interface manager…logic described herein can be embodied using discrete components, integrated circuitry such as an Application Specific Integrated Circuit (ASIC)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify Welin’s system with an application specific integrated circuit (ASIC) of Mohan, in order to have higher performance, increased densities and decreased space requirements (Mohan).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458